Marshall, J.:
I concur in the conclusion that the township is not liable, but T dissent from the conclusion that the county is liable. My reasons for this are as follows: This action was prosecuted under sectipn 722 of the General Statutes of 1915. Under that section no liability is placed on the county for a defective highway. Under section 722 the township had absolute control of the road. That control has been taken away by subsequent legislation. This subsequent legislation by implication has repealed that part of section 722 imposing liability on the township for a defect in the high-, way. My judgment is that the legislature may impose liability on the township even if it has no control over the road, but I am of the opinion that, in this instance, subsequent legislation is so inconsistent with the liability of the township under section 722 that the part of that statute imposing liability on the township has been repealed by implication. In other words, my judgment is that there is no liability on the part of either township or county in this action.